Chapman, C. J.
The question whether Mr. Stickney and Mr. Newhall, as the attorneys of the parties, had authority to sign the agreement of submission is immaterial; for both the parties came before the arbitrator accompanied by these gentlemen as their respective attorneys, and both testified on oath as witnesses, at the hearing. This is sufficient evidence that the submission was ratified by them.
The written agreement recites that differences had arisen between the parties in relation to the manufacture of bricks, carried on by them, and they agree to submit “ the whole matter ” to Charles Merritt. They went into the hearing upon this general statement; and as both were present, it was competent for them to state orally what was included in the matter, and what was excluded from it. It does not appear that the award excluded anything submitted, or included anything not submitted.
*10The fact that the matter related to partnership dealings does not vitiate the award ; for two partners may have a difference in regard to one or more matters, which do not embrace the whole of the partnership dealings, and may adjust it by arbitration, while the general business of the firm remains unaffected. Or ii the parties have settled and concluded the whole of their business, except one or more classes of subjects, they may submit these subjects alone to arbitration. It appears that these parties had divided the accounts due to them, and the debts which each was to pay. The arbitrator was not requested to consider them, and did not consider them, but that fact' does not affect the award. He appears to have acted under the written agreement exclusively. His award of a sum of money to be paid by the defendant to the plaintiff is apparently valid, and this action may be maintained upon it. It does not appear that a suit in equity is necessary, or that it is necessary to settle any other partnership affairs in order to entitle the plaintiff to recover the amount of the award. The ruling of the court was correct. Judgment on the verdict.